DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
The Request for Continued Examination filed on February 18, 2021, and Amendment and Response filed on February 12, 2021 are acknowledged.
Claims 1-8 and 11-14 were pending in the application. Claims 1-8 are being examined on the merits. Claims 11-14 are withdrawn.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 12, 2021 has been entered.
 
Response to Arguments
Applicant’s arguments filed February 12, 2021 have been fully considered. All of the previously made rejections are withdrawn.

Claim Objections
Claim 1 objected to because of the following informality: the limitation “ … a convex structure, the storage tank is rigid …” in the last 2 lines should be “ … a convex structure, wherein the storage tank is rigid …”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites the limitation “the storage tank is rigid or non-deformable”. It is not clear “rigid” and “non-deformable” are intended to mean the same thing, or if they are describing two distinct properties of the storage tank. Consequently, the ordinary artisan cannot determine the metes and bounds of the limitation, and the claim is indefinite.
If the two terms are intended to mean the same thing, the Examiner suggests amending the claim to read “rigid and non-deformable”, or just “rigid”.

Claims 2-8 depend directly or indirectly from claim 1 and consequently incorporate the indefiniteness issue of claim 1.

Prior Art
The following claims are free of the art: claims 1-8.
Claim 1 is directed to a multiplex slide plate device, comprising a slide plate with a 
plurality of reaction vessels, injection and exhaust holes, a sacrificial layer with a microfluidic channel and a housing. The housing comprises, in part, a convex storage tank that is rigid or non-deformable.
	The prior art fails to teach or suggest a multiplex slide plate device at least with a rigid or non-deformable convex storage tank.

	The following references constitute the closest prior art: Handique1 (WO 2008/060604) and Kelso2 (US Patent App. Pub. No. 2009/0246782) and Lowe3 (US Patent App. Pub. No. 2011/0053289).
	Handique is directed to microfluidic systems that perform PCR on nucleic acids within microfluidic channels, and detect the output of those reactions. Kelso is directed to systems 
	Handique teaches all of the elements of claim 1, except the sacrificial layer, which is taught by Kelso. Handique also does not teach certain aspects of the storage tank, in particular, that is has a convex structure, and that it rigid or non-deformable. Lowe teaches a storage tank with a convex reservoir. However, the Lowe storage tank is made of a material which may be ruptured by a sharp projection on the assay device. The ordinary artisan would understand that the Lowe convex reservoir is thus not made of a material that is rigid or non-deformable. 
	It would not have been obvious to modify the Lowe convex reservoir with a rigid or non-deformable material as doing so would render the Lowe convex reservoir as being unsatisfactory for its intended purpose (i.e., in part, for being punctured). Therefore, Handique, Kelso and Lowe, either alone or in combination, do not teach or suggest at least the rigid or non-deformable limitation of claim 1.
	In view of the foregoing, claims 1-8 are free of the art.

Conclusion
Claims 1-8 are pending, and are rejected. Claim 1 is objected to. No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLYN GREENE whose telephone number is (571)272-3240.  The examiner can normally be reached on M-Th 7:30-5:30 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/C.L.G./Examiner, Art Unit 1637                                                                                                                                                                                                        
/ANGELA M. BERTAGNA/Primary Examiner, Art Unit 1637                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
    

    
        1 Handique was cited in the PTO-892 Notice of References Cited mailed June 23, 2020. 
        2 Kelso was cited in the PTO-892 Notice of References Cited mailed June 23, 2020. 
        3 Lowe was cited in the PTO-892 Notice of References Cited mailed November 20, 2020.